Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Parren et al (WO2011/15774, cited in the Restriction Requirement of 8/20/20) disclose the conjugates of the instant claims and provide the sequences of Vh1015-011 (SEQ 5) and Vl1015-011 (SEQ 45); Vh1015-098 (SEQ 33) and Vl1015-098 (SEQ 73); Vh1015-111 (SEQ 37) and Vl1015-111 (SEQ 77); and Vh1015-114 (SEQ 1) and Vl1015-114 (SEQ 41) which meet the sequence requirements of the instant claims in that the clone 011 comprised the instant SEQ ID NO:2-4 and 18-20; clone 098 comprised SEQ ID NO: 6-8 and 22-24; clone 111 comprised the instant SEQ ID NO: 10-12 and 26-28 and clone 114 comprised the instant SEQ ID NO:14-16 and SEQ ID NO: 30-32 (Figures 1/24 and 2/24) .  Parren et al disclose conjugates with vcMMAE (claim 8 of ‘741) which meet the limitations of instant claim 2, 6, 8, 40, 41.  Parren et al contemplate a weekly dosage of the anti-TF antibody conjugates which may be repeated 1-8 times or 3-5 times (page 46, lines 3-7).  Parren et al contemplate that the weekly infusion may be repeated up to 16 times and that this regiment may be repeated after 6 to 12 months (page 46, lines 17-23).  Parren et al do not disclose the administration of the anti-TF antibody conjugates  for at least one cycle wherein the conjugates are administered once a week for three consecutive weeks followed by one week resting period.
Lee et al and Kim et al (Gynecologic Oncology, 2019, Vol. 153, pp. 694-702) provide evidence that tisotumab vedotin is also known as HuMax-TF-ADC or TF-011-MMAE, wherein the anti-tissue factor antibody is conjugated to MMAE via a val-cit peptide linker (page 699, first sentence under section 6.1).  Thus TF-011-MMAE is clone 011 of Parren et al conjugated to MMAE via the Val-Cit linker disclosed by Parren et al.
The abstract of Parren et al (‘Progressing ADCs for the treatment of solid cancer’, World ADC, 28 October 2014, reference of the IDS submitted 6-04-2021) teaches the administration of HuMax-TF-ADC in a Trial initiated on December 2013 wherein the ADC is infused on day one of a three week cycle (page 16 of abstract).  The abstract of Parren et al does not teach any resting period.  The abstract of Parren et al does not teach the administration of the conjugate once per week for three weeks wherein the total cycle is 28 days.
Thus the instant claims are novel and not obvious over the prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643